Citation Nr: 1708589	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic disability manifested by gastrointestinal symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel






INTRODUCTION

The Veteran had active service from January 2002 to May 2002, June 2002 to April 2003, August 2004 to July 2005, and June 2009 to July 2010; and active duty training from January 2006 to August 2007, including service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Case law provides that a claim for benefits includes any disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record. See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). The Board has reframed the issue of service connection for gastrointestinal disorder, to include irritable bowel syndrome (IBS) as entitlement to service connection for a chronic condition manifested as a gastrointestinal disorder in accordance with this decision of the United States Court of Appeals for Veterans Claims.  

The claim on appeal was previously remanded for additional development in August 2013.


FINDING OF FACT

It is at least as likely as not that the Veteran has an undiagnosed illness characterized by chronic gastrointestinal symptoms of abdominal pain and altered bowel habits that had its onset during military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a qualifying chronic gastrointestinal disability manifested by abdominal pain and altered bowel habits have been met. 38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In light of the favorable disposition for service connection, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is unnecessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

The Veteran seeks service connection for a chronic condition manifested as a gastrointestinal disorder. It is also worth noting that the Veteran earned, in pertinent part, the Afghanistan Campaign Medal for which he was awarded a Bronze Star, Global War on Terrorism Expeditionary Medal, and the Global War on Terrorism Service Medal for his service in the Army, and had three years of foreign service. He served in Iraq and Afghanistan. Therefore, consideration should be given to whether the Veteran is a "Persian Gulf veteran" according to VA regulations, which would allow for certain presumptions regarding chronic unexplained disabilities, as discussed in more detail below. 38 C.F.R. § 3.317(d).

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317. Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1); see also 81 Fed. Reg. 71382 (October 17, 2016).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9. Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2). The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation. This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease. If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran's May 2010 demobilization medical assessment shows that the Veteran had a complaint of recurrent diarrhea and heartburn throughout his deployment in Iraq. The Veteran also stated on the assessment that he reported to sick call for both diarrhea and heartburn. 

The Veteran has made several statements since leaving service, he stated that from his first deployment in Afghanistan in 2002-2003 through subsequent deployments in Iraq in 2004-2005 and 2009-2010 he suffered from and sought treatment for stomach issues of diarrhea, nausea, and severe heartburn. 

A person, who served with the Veteran in Iraq in 2009-2010, stated that the Veteran had continuous bouts of IBS, which never improved while they served together in the theater. He stated that the Veteran constantly complained of gas pains and nausea throughout the deployment. He further stated that the Veteran visited the medical center at the FOB Warhorse and Fort Dix for these issues. 

A September 2010 VA examination opined that Veteran had intermittent diarrhea that was within normal limits and that his symptoms were not consistent with irritable bowel syndrome. 

The medical records in early May 2011 show an assessment of abdominal pains and alternating diarrhea and constipation, with a possibility of IBS. Then in late May 2011, the medical records document complaints of abdominal pain, diarrhea, and constipation every day. 

A June 2011 VA examination includes findings similar to the findings of the Veteran's September 2010 examination. It was reported that the Veteran's diarrhea was within normal limits and the Veteran has never met the criteria for IBS. The examiner opined that there is no evidence for an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology. The examiner found that the Veteran's disability pattern represented a disease with a clear and specific etiology and diagnosis, and that diagnosis is not related to a specific exposure event experienced by the Veteran during service in Southwest Asia. 

An August 2013 VA examiner opined that the Veteran was not diagnosed with IBS. The examination's rationale was that the Veteran was only suspected of having IBS rather than a formal diagnosis of the disease. The examiner further explained that because the Veteran did not respond to treatment in any way consistent with IBS and that his gastrointestinal specialist treating him suspected constipation, the condition was possibly constipation. 

In February 2014, a gastrointestinal specialist conducted a colonoscopy on the Veteran. The Veteran underwent the procedure because of his history of abdominal pain, associated with irregular bowel pattern. The colonoscopy was normal. The doctor did not observe anything that would cause the abdominal pain or irregular bowel pattern. The doctor suspected that the Veteran's symptoms were related to irritable bowel sometimes known as spastic colon. 

In May 2014, in accordance with the Board's remand, the Veteran had a VA examination to determine whether it was at least as likely as not that the Veteran had IBS and whether it was at least as likely as not that the Veteran's constipation was incurred in or aggravated by his time in military service. The examiner opined that it is less likely than not that the Veteran has IBS. The examiner stated that the Veteran had no formal diagnosis of IBS and was only suspected of having IBS because he has not responded to treatment consistent with IBS. The May 2014 examiner further opined that it is less likely than not that the Veteran's constipation was caused by or aggravated by his service because there are numerous risk factors for constipation, the Veteran was diagnosed 7 years after separation, and the Veteran's duty records were silent for diagnosis, treatment, and events related to constipation.  

In May 2014, the Veteran's treatment records from his gastrointestinal specialist reported that the Veteran's symptoms were very consistent with IBS. Owing to the normal colonoscopy in February 2014, the specialist suspected that the symptoms consistent with IBS were related to his acute infectious episode in Iraq. The specialist opined that acute infectious gastroenteritis resulting in IBS is a well-known phenomenon. 

In September 2015, the Veteran had a physician check-up for his IBS at a VA medical center. The treatment records report that the Veteran complained of soft and watery stool 1 to 2 times a day, mild abdominal discomfort, stomach grumbling, indigestion, urgent bowel movement after strenuous exercise, and episodes of slight bowel incontinence. The September 2015 assessment was based on a 2013 diagnosis of IBS and that "IBS is a diagno[sis] of exclusion and the Rome criteria must be met." The assessment evidenced the Veteran's IBS symptoms of having more than 3 months of abdominal pain relived by bowel movement, change in stool frequency 25% of the time, and urgency. The September 2015 medical records also indicate that the Veteran was doing well under a prescribed regimen of a chloride channel activator for IBS. 

Based on the foregoing, the Board finds that the evidence is in equipoise as to whether the Veteran has a gastrointestinal disorder that was caused by, or is a result of his military service. In making this determination, the Board notes that the Veteran is competent to report the symptoms of abdominal pain, diarrhea, constipation, nausea, heartburn and gas.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran is also competent to report that he experienced these symptoms during service. See Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this regard, the Board highlights that competent lay evidence is limited to that which the lay person has actually observed and is within the realm of his personal knowledge; such knowledge comes to a lay person through use of his senses-that which is heard, felt, seen, smelled or tasted. Layno v. Brown, 6 Vet. App. 465 (1994). It is within the Veteran's realm of personal knowledge whether he experienced abdominal pain, diarrhea, constipation, nausea, heartburn, and gas since service.

Moreover, the Board finds the Veteran's reports of in-service symptoms and continuity of symptomatology since service to be credible. His statements concerning his symptomology are consistent with his demobilization medical assessment. The Veteran's statements are also consistent with the lay statement of a Veteran that served with him. In this regard, the Board points out that the Veteran has consistently reported the symptoms experienced in service. Since service the Veteran has reported and treated for gastrointestinal disorder symptoms by a gastrointestinal specialist and by a VA medical center.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim. See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

It should be noted that the June 2011 and August 2013 VA examinations provided a negative opinion as to whether the Veteran's claimed condition was a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology. The Board finds that these opinions have little probative weight. The examiner in both June 2011 and August 2013 opine that "all Veteran's conditions are consistent with a disease with a clear and specific etiology and diagnosis." However, the examiner does not specify the etiology or the diagnosis of the Veteran's conditions. Therefore, the June 2011 and August 2013 VA examinations hold little probative weight.   

There is conflicting medical evidence as to whether the Veteran is diagnosed with IBS. The Veteran has been treated at a VA medical facility for IBS, including prescribed medication for the condition. The Veteran was treated by a private gastrointestinal specialist for IBS symptoms. However, the Veteran had two colonoscopies, which were normal. And VA compensation examinations show that the Veteran has not been formally diagnosed with IBS. Because there are conflicting opinions as to the underlying pathology of the Veteran's illness, the Board finds that his gastrointestinal disorder is akin to a chronic undiagnosed gastrointestinal illness characterized by abdominal pain and altered bowel habits.

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the in-service findings of a chronic gastrointestinal illness and post-service objective indications of chronic disability, and including the Veteran's reports of in-service symptoms and continuity of symptomatology since service are persuasive in determining the onset and etiology of his chronic condition manifested by a gastrointestinal disorder. 
  
Further, as previously noted, the Veteran's service records demonstrate that he earned medals that were awarded for service that included service in the Persian Gulf.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), the Veteran's status as a "Persian Gulf Veteran" is confirmed.  His service and post-service treatment records reflect that, both during and after his period of active duty, he has complained of diarrhea, constipation, and abdominal pain which have not been clearly attributed to a known etiology. In view of the Veteran's documented Gulf War service and his reports of medically unexplained symptoms persisting for more than six months, the Veteran's chronic condition manifested by gastrointestinal symptoms may be considered manifestations of an undiagnosed illness. Therefore, service connection for a chronic condition manifested by gastrointestinal symptoms is warranted on a presumptive basis. Finally, the Board notes that the Veteran's representative has also asserted that service connection is warranted for a gastrointestinal disorder as secondary to service-connected disability and particularly the Veteran's service-connected PTSD and medication taken for such; however in light of the grant of service connection as outlined above, the Board will not address this theory of entitlement.








							(Continued on the next page) 

ORDER

Service connection for a qualifying chronic gastrointestinal disability manifested by abdominal pain and altered bowel habits is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


